UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7123


STANLEY LEE MOULTRIE,

                Plaintiff - Appellant,

          v.

WILLIAM BYARS, JR., South Carolina Department of Corrections
Director; BRYAN P. STIRLING; GOVERNOR NIKKI HALEY; ATTORNEY
GENERAL ALAN WILSON; DEPUTY DIRECTOR ROBERT WARD; SCDC
GENERAL COUNSEL DAYNE HAILE; CHRISTOPHER FLORIAN; ANN
HALLMAN, Agency Grievance Coordinator; MARIA LEGGINS, Agency
Mailroom   Coordinator;    WILLIE    EAGLETON,   Evan   Warden;
ASSOCIATE WARDEN MCFADDEN; MAJOR C. WEST; BETHEA LIEUTENANT
MICHAEL TOMS; MS. BAKER, Mailroom Coordinator; MS. GRAVES,
ECI   Grievance   Coordinator;    PAMELA   MCDOWELL,   Mailroom
Supervisor; LIEUTENANT JAMES MARTIN; SERGEANT H. SIMS;
ASSOCIATE WARDEN BUSH, Lee CI; ASSOCIATE WARDEN NOLAN;
ASSOCIATE   WARDEN   DEAN;   K.   RIVERS,   Lee  CI   Grievance
Coordinator; JIMMY SLEIGH; DEPUTY WARDEN; LIEUTENANT JACK
BROWN; CECIL WILSON; MS. CONYERS, Lee CI Officer; GENERAL
COUNSEL TATARSKY; DEPUTY DIRECTOR MCCALL,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.       Bristow Marchant, Magistrate
Judge. (9:14-cv-01690-JFA-BM)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Stanley Lee Moultrie, Appellant Pro Se. Jerome Scott Kozacki,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Stanley Lee Moultrie seeks to appeal the magistrate

judge’s order denying Moultrie’s motion to alter or amend the

text order denying his request for a default judgment.                          This

court   may    exercise    jurisdiction        only   over    final    orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                       The

order Moultrie seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                   Accordingly, we

dismiss the appeal for lack of jurisdiction.                   We dispense with

oral    argument   because      the    facts    and   legal    contentions       are

adequately     presented   in    the    materials     before    this    court    and

argument would not aid the decisional process.



                                                                        DISMISSED




                                         3